FILED
                            NOT FOR PUBLICATION
                                                                            MAR 29 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KIT YEE KITTY LI, AKA Kit Yee Lee,               No. 13-73041
AKA Kitty Li, AKA Kiyee Li,
                                                 Agency No. A086-948-624
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**
                              San Francisco, California

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and GORDON,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
      Petitioner Kit Yee Kitty Li appeals a decision from the Board of

Immigration Appeals pretermitting her application for adjustment of status. We

lack jurisdiction to consider her claims and therefore deny her petition for review.

Because we lack jurisdiction to consider her claims, we also lack jurisdiction to

grant her request to take judicial notice.

      In 2010 the Department of Homeland Security (“DHS”) initiated removal

proceedings against Li, charging Li with two grounds of removability: Li had

remained in the United States after her visa expired (8 U.S.C. § 1227(a)(1)(B)),

and “at the time of entry or adjustment of status” she was “an alien who engaged in

an offense which is described in 18 U.S.C. § 1956 or § 1957,” in violation of 8

U.S.C. § 1182(a)(2)(I), i.e. money laundering. The IJ upheld both these charges,

ordered Li removed, and pretermitted her application for adjustment of status on

the grounds that she was ineligible for a waiver of inadmissibility.

      The BIA found Li removable on the grounds that she had overstayed her

visa. See 8 U.S.C. § 1227(a)(1)(B). The BIA also found that Li was ineligible for

adjustment because she is inadmissible under 8 U.S.C. § 1182(a)(2)(I) as a result of

her 2009 conviction for conspiracy to commit money laundering, but that she was

not removable on this basis because she had not been admitted to the United States

since she engaged in the offense.


                                             2
      Li concedes her removability but appeals the BIA’s decision to pretermit her

application for adjustment of status. She argues that the DHS’s decision to charge

her as removable under 8 U.S.C. § 1182(a)(2)(I), rather than under §

1182(a)(2)(A)(i)(I), was “arbitrary and capricious” in violation of 5 U.S.C. § 706,

and a violation of her due process rights under the Fifth Amendment. Money

laundering, Li argues, is a Crime Involving Moral Turpitude; thus, she could have

been charged as removable under § 1182(a)(2)(A)(i)(I). Had the Attorney General

so charged her, Li argues she would have been eligible for a waiver of

inadmissibility under § 1182(h). The Attorney General’s charging decision

therefore deprived her of an opportunity to apply for a waiver that would have

made her eligible for adjustment of status.

      We lack jurisdiction to review the Attorney General’s decision not to charge

Li as removable under § 1182(a)(2)(A)(i)(I) on the basis of her prior money

laundering convictions. The decision about whether to seek an immigrant’s

removal or initiate proceedings is not subject to judicial review. 8 U.S.C. §

1252(g); see Reno v. American-Arab Anti-Discrimination Committee, 525 U.S.

471, 482 (1999). Li cites no case law suggesting that we possess jurisdiction to

review the Attorney General’s choice of charges in initiating proceedings. Cf.




                                          3
Judulang v. Holder, 565 U.S. 42, 57-58 (2011) (choice of charges assumed to be

within the discretion of the Attorney General).

      DISMISSED FOR WANT OF JURISDICTION.




                                          4